United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1097
                                   ___________

Janice Schmidt,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Metropolitan Utilities District,        *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                              Submitted: May 18, 2009
                                 Filed: May 27, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

        Janice Schmidt appeals the district court’s1 adverse grant of summary judgment
in this employment-discrimination action against her former employer, Metropolitan
Utilities District, asserting violations of the Americans with Disabilities Act (ADA).
Upon careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006) (standard of review), we conclude that summary judgment was proper.




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       We agree with the district court that Schmidt failed to establish a prima facie
case because she failed to make a sufficient showing that she was “disabled” within
the meaning of the ADA: while her knee injury impacted her ability to walk, it did
not “substantially limit” that major life activity. See 42 U.S.C. § 12102(1) (defining
disability); Gretillat v. Care Initiatives, 481 F.3d 649, 653 (8th Cir. 2007) (major life
activities include walking, but difficulty walking long distances is not disability under
ADA); Nuzum v. Ozark Auto. Distribs., Inc., 432 F.3d 839, 846-48 (8th Cir. 2005)
(“substantially limited” means limited considerably or to large degree; to assess
substantiality of limitation, nature, severity, duration, and impact must be examined);
Schuhardt v. Washington Univ., 390 F.3d 563, 566 (8th Cir. 2004) (defendant is
entitled to summary judgment if plaintiff failed to make sufficient showing on
essential element of her case); Wood v. Crown Redi-Mix, Inc., 339 F.3d 682, 684 (8th
Cir. 2003) (prima facie case under ADA).

       Even if Schmidt had established an ADA-qualifying disability, she failed to
create a trialworthy issue as to whether she could have performed the essential
functions of her position. See Alexander v. Northland Inn, 321 F.3d 723, 727 (8th
Cir. 2003) (ADA plaintiff has burden to prove he can perform essential functions of
job with reasonable accommodation); Dropinski v. Douglas County, 298 F.3d 704,
709-10 (8th Cir. 2002) (job restructuring is possible accommodation under ADA, but
employer need not reallocate or eliminate essential functions of job); see also Lee v.
Spellings, 447 F.3d 1087, 1088-89 (8th Cir. 2006) (court may affirm on any basis
supported by record).

      Accordingly, we affirm.
                     ______________________________




                                          -2-